KORIBANICS AND KORIBANICS

ATTORNEYS AT LAW
MrcHAEL P. Korranics* 685 Van HouTen AVENUE

7 Cuirtron, N.J. 07013-2197
Joun Koripanics PHONE (978) 778-1800

noe1-2008) . Fax (978) 778-3750

Via Efiling
‘ January 16, 2020

Hon. Anne E. Thompson, USDJ
United States District Court
402 East State Street, Room 4W

Trenton, NJ 08608 ia
/

RE: USA vs. CARLOS MARTINEZ
Mag. No. 19-7231

Dear Jude Thompson:

 

I am been appointed to represent Mr. Martinez, CJA.

With consent of the Government, we ask to have this matter adjourned for 60
days.

We ask this because my client is located in Puerto Rico and due to the distance
and the current situation as a result of the earthquakes, it has been very difficult to
have contact with him and discuss his case.

Kindly advise this office of your Honor's decision, so 1 may advise my client
accordingly.

emr
ce!

Patricia Astorga, AUSA
Carlos Martinez

 

* “Certified by the Supreme Court of New Jersey as a Criminal Trial Attorney”
